Cornell, J.
The sole question presented for consideration in this case relates to the constitutionality of Laws 1873, ch. 10, entitled “An act to establish a fund for the foundation and maintenance of an asylum for inebriates.” Its unconstitutionality is rested on the ground that it imposes a specific tax upon a class of persons engaged in a particular business, and is, therefore, in conflict with § 1, art. 9, of the constitution, which requires that “ all taxes to be raised in this state shall be as nearly equal as may be, and all property on which taxes are to be levied shall have a cash valuation, and be equalized and uniform throughout the state.” It is admitted that the state, through the exercise of its police power, has an undoubted right to prescribe all needful rules and regulations in respect to the traffic in spirituous liquors, and that if the act in question is a proper *319and legitimate exercise of that power, it is not a violation of the constitutional requirements of equality and uniformity in the imposition of taxes. It is strenuously denied by the defendant, however, that the law under consideration is one of this character. It is argued that its object is, as indicated by its title, the creation of a fund for a specific purpose, and that, therefore, it is not an act to regulate the sale of 'intoxicating liquors, and cannot be held to be an exercise of the police power. If, however, such is not its purport and meaning, then its title is a misnomer, and the law must fail because of its repugnancy to art. 4, § 27, of the constitution, which provides that “ no law shall embrace more than •one subject, which shall be expressed in its title.” As the title indicates one thing, and the body of the act another and different thing, the law itself is a nullity. This, in brief, it is believed, is a fair statement of the argument and grounds upon which the invalidity of the act is rested.
Section 1 of the act provides that “ all keepers of saloons, groceries, restaurants, drug stores, wholesale or retail liquor stores, hotels, breweries, or other places where spirituous, vinous or malt liquors are sold or kept for sale within this state, shall, before they shall be permitted to sell or dispose of such spirituous, vinous or malt liquors, take out, or cause to be taken out, a special license, (in addition to any and all other license or licenses which they are or may be required, by any law, ordinance, or municipal regulation, to take out,) paying therefor the sum of ten dollars to the county treasurer of the proper county; ” and it further provides for the issuing of such license by the ■county auditor of the county wherein the business so licensed is transacted, which shall be good for one year. The next three sections provide for setting apart in the state treasury all moneys received from the issuing of such licenses, as a separate fund, to be known as the ‘ ‘ State Inebriate Asylum Fund,” and devoting the same exclusively to the establishment and maintenance of a state asylum for ine*320briates. Section 5 makes it a misdemeanor for any one to sell or otherwise dispose of any such liquors without license, and prescribes a punishment by fine for every such offence.
It is very apparent from these provisions that the law, in effect, is one further regulating the traffic in intoxicating drinks. Such is manifestly one of its objects, and its principal features and provisions accord with this idea. It ■ requires of those desiring to prosecute the business the procuring of a special license as a condition precedent to the exercise and enjoyment of such right. It regards the traffic as one tending to produce intemperance, and as likely, by reason thereof, to entail upon the state the expense and burthen of providing for a class of persons rendered incapable of self-support, the evil influence of whose presence and example upon society is necessarily injurious to the public welfare and prosperity, and, therefore, calls for such legislative interposition as will operate as a restraint upon the business, and protect the community from the mischiefs, evils and pecuniary burthens flowing from its prosecution. To this end the special license is required, and the business restricted to such persons as are willing to indemnify the state, in part, against such its probable results and consequences, by contributing towards a fund that shall be devoted exclusively to that purpose in the manner indicated in the act. That these provisions unmistakably partake of the nature of police regulations, and are strictly of that character, there can be no doubt, nor can it be denied that their expediency or necessity is solely a legislative, and not a judicial, question. City of St. Paul v. Colter, 12 Minn. 41, 48 ; Fire Dep’t of Milwaukee v. Helfenstein, 16 Wis. 136; Tenney v. Lenz, Id. 566.
Regarding the law as a precautionary measure, intended to operate as a wholesome restraint upon the traffic, and as a protection to society against its consequent evils, the exacted fee is not unreasonable in amount, and the purpose *321to which it is devoted is strictly pertinent and appropriate. It could not be questioned but that a reasonable sum imposed in the way of an indemnity to the state against the expense of maintaining a police force to supervise the conduct of those engaged in the business, and to guard against the disorders and infractions of law occasioned by its prosecution, would be a legitimate exercise of the police power, and not open to the objection that it was a tax for the purpose of revenue, and, therefore, unconstitutional. Reclaiming the inebriate, restoring him to society, prepared again to discharge the duties of citizenship, equally promotes the public welfare, and tends to the accomplishment of like beneficial results, and it is difficult to see wherein the imposition of a reasonable license fee would be any the less a proper exercise of this power in the one case than in the other. The purpose to which the license fund created by the act is designated is more consonant to the idea of regulating the traffic and preventing its evils than is the case under the general license law, which devotes the fees received to common school purposes, and we are not aware that any objection has every beeii urged against that law on that account. In the case of City of St. Paul v. Colter, 12 Minn. 41, this court upheld an ordinance regulating and licensing butchers’ shops, etc., which fixed the license at |200.00, and sustained the action of the legislature in giving to the common council the power of prescribing what sum should be paid for each such license, provided it was not less than five, nor more than five hundred dollars ; and in regard to the point made in that case, that such license fee was for the purpose of a revenue, the court observed that ‘ ‘ it was not at all important whether the license produced a revenue to the city or not.” So in City of Rochester v. Upman, 19 Minn. 108, “ the licensing and regulation of the dangerous traffic in intoxicating liquors” was recognized- and approved as “an almost universal mode of exercising the police power,” and “ the objection that the license fee *322was unconstitutional, as imposing an unequal tax,” was declared to be “ fully met by the consideration that the license was imposed, not as a tax, but as an incident — rand, in the opinion of the law-making authority here and elsewhere, a just and reasonable incident — of the exercise of the police power.”
These cases are decisive of the present, unless the law must fail by reason of its alleged defective title in not indicating with sufficient certainty its subject, which, by the constitution, is required to be expressed in the title. Const, art. 4, § 27. The well-known object of this section of the constitution, which declares that “no law shall embrace more than one subject, which shall be expressed in its title,” was to secure to every distinct measure of legislation a separate consideration and decision, dependent solely upon its individual merits, by prohibiting the fraudulent insertion therein of matters wholly, foreign, and in no way related to or connected Avith its subject, and bjr preventing the combination of different measures, dissimilar in character, purposes and objects, but united together with the sole view, by this means, of compelling the requisite support to secure their passage. Supervisors of Ramsey Co. v. Heenan, 2 Minn. 330. It was not intended, hoAvever, nor should it be so construed as “to embarrass legislation by making laws unnecessarily restrictive in their scope and operation, and multiplying their number.” This, together Avith the difficulty often experienced in accurately stating, in a title of the requisite brevity and conciseness, the subject of an enactment, so as fully to express, not only its general character, but all its objects and provisions, has necessarily and universally induced the courts to adopt a liberal rule of construction in considering constitutional limitations upon legislative poAver of this character. People v. Mahaney, 13 Mich. 481; Bright v. McCullough, 27 Ind. 223.
A brief reference to the authorities in this state will show the extent to which this rule has been carried by this court, *323and enable us the better to determine the question as to the effect of the constitutional requirement upon the law under consideration. The leading case upon this subject is that of Supervisors of Ramsey County v. Heenan, 2 Minn. 330. The title of the act considered in that case was “ An act to provide for township organization.” It contained many articles, some of which related principally, if not entirely, to the organization of county governments, and the corporate powers and duties of counties, and the officers and boards by whom such powers and duties should be exercised, and matters of a like nature. It is quite apparent that nothing of this character was expressed, or verbally indicated, in the title of the act, nor was its purpose declared to be the creation of county governments, and prescribing rules and regulations in regard thereto. The court, in adverting to this fact, says: “It is true that this act, in the technical sense, does embrace more than one subject, and but one is expressed in its title ; yet so intimately blended are they in the popular understanding, and so inseparable by general custom and adoption, that although the technical sense may bring it within the letter of the constitution, it leaves it entirely without the spirit. There is no attempt at fraud, or the interpolation of matter foreign to the subject expressed in the title, but an honest effort to create a system of town and, through the town, county government, similar to that of other states ; ’ ’ and on this ground the act was sustained, and its title held to be sufficiently specific and suggestive of its various objects and provisions to meet the constitutional requirement. Again, this matter was before this court in the case of Atkinson v. Duffy, 16 Minn. 45, when the question presented was whether a section embodied in a law entitled ‘ ‘ An act to regulate the foreclosure of real estate,” which authorized the mortgagor, by an instrument in writing executed at the time of his giving the mortgage, to waive his right of redemption, was sufficiently indicated by such title. Strictly speaking, it will hardly be claimed *324that a rule prescribing what ldncl of a mortgage contract a party may make is a regulation of the mode and manner in which such contract shall be foreclosed, and yet the court held the title in that case sufficiently expressive and indicative of the subject of the act to cover the provision, “ within the liberal rules which it is indispensable to apply in the construction of the constitutional provision on this subject.” In deciding that case the court cites approvingly the rule as stated in Stuart v. Kinsella, 14 Minn. 524, and says: “ As the regulation of the right of redemption, and of the right to waive redemption, to a certain extent gives character to, and determines the effect of, the sale, it is no great stretch of language to speak of the rules prescribed in regard to them as regulating the foreclosure.”
The rule of construction established by these cases is still unquestioned in this court, and must, if adhered to, be decisive of the case now before it. Under such rule, as exemplified by these cases, if the legislature is fairly apprised of the general character of an enactment by the subject as expressed in its title, and all its provisions have a just and proper reference thereto, and are such as, by the nature of the subject so indicated, are manifestly appropriate in that connection, and as might reasonably be looked for in a measure of such character, then the requirement of the constitution is complied with. It matters not that the act embraces technically more than one subject, one of which only is expressed in the title, as was the case in the township organization act, (Supervisors of Ramsey County v. Heenan, 2 Minn. 330,) so that they are not foreign and extraneous to each other, but “blend” together in the common purpose evidently sought to be accomplished by the law. Neither is it important that all the various objects of an act be expressly stated in its title, nor that the act itself indicate objects other than that so mentioned, provided they are not at variance with the one so expressed, but are consonant therewith. Most laws have several objects in view. All *325criminal legislation has reference, or ought to .have, not only to the definition of the offence and the punishment of the offender, but the suppression of the crime and the reformation of the criminal; yet an express indication of one only of these objects in the title of an act would not, therefore, make it unconstitutional. Besides, the “subject” of the act, and not the “ object” had in view by its enactment, as is the case in some of the states, is what is required by this clause of our constitution.
The law in question, as expressed in its title, was one * ‘ to establish a fund for the foundation and maintenance of an asylum for inebriates.” How this was to be done, by what means the fund was to be created, through the exercise of what particular power — whether the taxing, police, or some other — is not so expressly indicated, neither is there anything in the constitutional provision requiring it. It is not denied but that all the provisions of the law are appropriately adapted to the creation of the fund for the purpose indicated. It is claimed, however, that as the expressed object was to create a fund, etc., it must be inferred that it was to be done through the exercise of the power of taxation for revenue purposes alone. This does not follow, provided it might be raised by the legitimate exercise of the police power in regulating the business of selling liquor, and of this there can be no doubt, in view of the uniform current of authority upon that matter.
It can hardly be contended that an act, professedly for the purpose of regulating this traffic, that should require, as a condition of its prosecution, the procuring of a license therefor by the payment of $110.00, and that should contain provisions similar to those contained in this act, devoting $10.00 thereof to a fund for inebriates, and the rest to common school purposes, as is now the case under the general law upon this subject, would transcend the limits of legislative power, or be declared repugnant to said section of the constitution, because nothing was indicated in the title in regard to the creation of *326the inebriate fund; and yet this is substantially the present act, considered in connection with Gen. St. ch. 16. Its only difference consists in the fact that the regulation of the traffic is not verbally expressed in its title. Such regulation, however, is suggested, if not necessarily implied, by the subject so mentioned, not only as pertinent, but peculiarly appropriate in connection therewith. The business and its consequences are so closely and intimately connected, both in the “popular” and legislative understanding, that proposed action in regard to the one almost of necessity suggests its propriety as to the other. Provisions to regulate the traffic, and such as are designed to alleviate its evils through the establishment and maintenance of an inebriate asylum, have both, as their common and ultimate object and sole justification, the good order of society and the promotion of the public welfare. If the business is the immediate and efficient cause of the evil effects which it is the manifest purpose of this law to lessen — and of this the legislature is the sole judge — then, certainly, provisions inserted therein, calculated alike to remove such effects and to check the producing cause, cannot be regarded as so foreign and irrelevant to each other, and to the subject indicated by the title, as to invalidate it on that account. In our judgment the title is sufficiently indicative of the character of the subject of the law, and suggestive of its various provisions and objects, and the law itself should be sustained as a proper exercise of legislative power.
Judgment affirmed.